UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:October 31, 2014 Item 1. Report to Stockholders. Becker Value Equity Fund Retail Class: BVEFX Institutional Class: BVEIX Annual Report October 31, 2014 TABLE OF CONTENTS Shareholder Letter 1 Investment Results & Returns - Retail Class 4 Investment Results & Returns - Institutional Class 5 Sector Allocation 6 Schedule of Investments 7 Statement of Assets and Liabilities 10 Statement of Operations 11 Statements of Changes in Net Assets 12 Financial Highlights 14 Notes to Financial Statements 16 Report of Independent Registered Public Accounting Firm 24 Expense Example 25 Trustees and Executive Officers 27 Approval of Investment Advisory Agreement 30 Additional Information 33 Privacy Notice 34 Becker Value Equity Fund December 19, 2014 Dear Shareholders, Against a backdrop of continued low interest rates, generally improving economic conditions, stronger employment and higher corporate earnings, equities continued to rise in a bull market that has now lasted more than five years from the lows of March, 2009.While the returns for the latest year failed to keep pace with the very outsized gains achieved in fiscal 2013, they still exceeded the expectations of many investors.For the fiscal year ended October 31st, 2014 the Becker Value Equity Fund institutional share class produced a total return of 14.42%, trailing the 16.46% return of the Russell 1000 Value Index and the 17.27% total return generated by the S&P 500 Index. Fiscal 2014 began on a strong note reflecting the robust momentum carried forward from 2013.The general perception among investors was that overall economic activity and Gross Domestic Product growth was poised to achieve what many referred to as “escape velocity” that is, a level of growth markedly higher than that achieved thus far in the expansion.Stronger growth was also expected to reduce the need for abundant liquidity and low interest rates that had characterized the Federal Reserve Bank’s policy since the onset of the financial crisis.While talk of higher interest rates ahead produced occasional market retreats, the commentary from Federal Reserve policy-makers that such increases would be very gradual tended to provide investors with continued confidence in the equity markets.Nevertheless, the widely held view among many observers was that interest rates were headed higher as economic activity accelerated. Although the country experienced some of the worst winter weather in many years in January and February, dampening both consumer spending and business activity, the economy was fairly quick to rebound as the year progressed.In fact, investors gave many companies a pass as to their earnings reports for the March quarter, choosing to look ahead for more normal results.As the year progressed, the economy experienced further improvement in a variety of areas.The civilian unemployment rate dropped to 5.8% by the close of the Fund’s fiscal year end while consumer confidence and manufacturing activity ratcheted higher.Importantly, inflation remained well under control during the year allowing the Federal Reserve Bank considerable latitude with regard to raising interest rates. Low interest rates proved critical for the further advance of the markets as strong demand among institutional investors for corporate debt allowed companies to issue debt at low interest rates, fueling share repurchases and boosting earnings per share across many companies.While many observers 1 Becker Value Equity Fund have characterized this practice more as “financial engineering” rather than true improvement in business fundamentals, it has nevertheless continued to provide a considerable tailwind to the equity markets.Although investors’ appetite for debt at increasingly narrow credit spreads certainly has a speculative quality to it, it also shows little sign of abating.Macroeconomic events and more in the way of global geopolitical turmoil also appeared to play an increased role in the performance of share prices in the fiscal year just ended.Russia’s incursion into eastern Ukraine, the rise of more formidable terrorist groups in the Middle East, Ebola and evidence that the European economies were slipping back into recession all tended to increase market volatility particularly as the fiscal year drew to a close.That said, our market tended to benefit from a flight to safety from some of the other global economies. In 2014, the portfolio benefited more from sector allocation than security selection, although it varied across market sectors.Our holdings in the industrial sector including companies such as Southwest Air, L-3 Holdings, 3M, Raytheon and CSX all produced positive contributions.In the technology sector, solid performance from the likes of Apple, Intel and Microsoft was modestly offset by disappointing performance from NCR and Teradata.In the healthcare sector, our holdings in Amgen, Covidien, McKesson and Becton Dickinson all aided performance.Our most disappointing results tended to arise from an early move into the consumer sector with stocks such as Coach, Staples, Tesco PLC and Viacom all detracting from performance.Coach and Tesco were both eliminated from the portfolio, while we chose to add to our Staples position. 2015 will undoubtedly present new challenges.The recent sharp decline in the price of crude oil and other energy products, as an example, is already rippling through the global economy promising to produce winners and losers, while further roiling the geopolitical environment.You may be assured that we are spending considerable time and effort trying to capitalize on the dramatically changed energy picture.We will continue to focus our efforts in trying to identify companies with strong fundamentals, balance sheet integrity, compelling returns on capital and attractive valuations in all of our stock selection efforts. Marian Kessler Michael A. McGarr, CFA ­Portfolio Manager Portfolio Manager Becker Capital Management, Inc. Becker Capital Management, Inc. 2 Becker Value Equity Fund Mutual fund investing involves risk; Principal loss is possible.Small and mid capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies.The Fund invests in foreign securities through ADRs which may involve political, economic and currency risks, greater volatility and differences in accounting methods.The value of the Fund’s investments in REIT’s may change in response to changes in the real estate market. This report is intended for shareholders and may not be used as sales literature unless preceded or accompanied by a current prospectus. Opinions expresses are subject to change at any time and should not be considered investment advice. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please refer to the Schedule of Investments for a complete list of fund holdings.Past performance is no guarantee of future results. Russell 1000® Value Index measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values.The performance of the Index does not reflect deductions for fees, expenses, or taxes.Index is not available for purchase. S&P 500® Index is an unmanaged index which includes a representative sample of 500 leading companies in leading industries of the U.S. economy.Index is not available for purchase. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. Return on Capital is estimated by dividing the after-tax operating income by the book value of invested capital. Quasar Distributors, LLC, Distributor 3 Becker Value Equity Fund INVESTMENT RESULTS (Unaudited) Comparison of the Growth of a $10,000 Investment in the Becker Value Equity Fund-Retail Class, Russell 1000 Value Index, and the S&P 500 Index Average Annual Returns for the period ended October 31, 2014 One Year Five Years Ten Years Becker Value Equity Fund, Retail Class 14.13% 15.13% 9.24% Russell 1000 Value Index 16.46% 16.49% 7.90% S&P 500 Index 17.27% 16.69% 8.20% This chart illustrates the performance of a hypothetical $10,000 investment made on October 31, 2004, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-551-3998. The Russell 1000® Value Index and S&P 500® Index are widely recognized unmanaged indices of common stock prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Indices returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the index plus the reinvestment of dividends. 4 Becker Value Equity Fund INVESTMENT RESULTS (Unaudited) (Continued) Comparison of the Growth of a $250,000 Investment in the Becker Value Equity Fund-Institutional Class, Russell 1000 Value Index, and the S&P 500 Index Average Annual Returns for the period ended October 31, 2014 Since Inception One Year (September 2, 2011) Becker Value Equity Fund, Institutional Class 14.42% 21.33% Russell 1000 Value Index 16.46% 22.01% S&P 500 Index 17.27% 21.26% This chart illustrates the performance of a hypothetical $250,000 investment made on September 2, 2011, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-551-3998. The Russell 1000® Value Index and S&P 500® Index are widely recognized unmanaged indices of common stock prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Indices returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the index plus the reinvestment of dividends. 5 Becker Value Equity Fund SECTOR ALLOCATION at October 31, 2014 (Unaudited) Sector Allocation % of Net Assets Financials 25.1% Information Technology 14.8% Industrials 13.3% Energy 11.2% Consumer Discretionary 11.1% Health Care 11.0% Consumer Staples 7.6% Telecommunication Services 2.0% Utilities 1.7% Cash* 2.2% Net Assets 100.0% * Represents cash and other assets in excess of liabilities. 6 Becker Value Equity Fund SCHEDULE OF INVESTMENTS at October 31, 2014 Shares Fair Value COMMON STOCKS: 95.6% Consumer Discretionary: 11.1% Bed Bath & Beyond, Inc.* $ DIRECTV* Johnson Controls, Inc. McDonald’s Corp. Staples, Inc. Time Warner, Inc. Viacom, Inc. - Class B Consumer Staples: 7.6% Archer-Daniels- Midland Co. Bunge Ltd. Walgreen Co. Wal-Mart Stores, Inc. Energy: 11.2% Chevron Corp. ConocoPhillips Devon Energy Corp. National Oilwell Varco, Inc. Phillips 66 Royal Dutch Shell PLC - ADR Schlumberger Ltd. Financials: 25.1% Alleghany Corp.* Allstate Corp. BlackRock, Inc. The Chubb Corp. Howard Hughes Corp.* JPMorgan Chase & Co. Leucadia National Corp. Marsh & McLennan Companies, Inc. Morgan Stanley Plum Creek Timber Co., Inc. PNC Financial Services Group, Inc. State Street Corp. U.S. Bancorp# Health Care: 11.0% Aetna, Inc. Amgen, Inc. Becton Dickinson & Co. McKesson Corp. Merck & Co., Inc. Pfizer, Inc. Industrials: 13.3% 3M Co. AGCO Corp. CSX Corp. Emerson Electric Co. General Electric Co. L-3 Communications Holdings, Inc. Raytheon Co. Southwest Airlines Co. Valmont Industries, Inc. The accompanying notes are an integral part of these financial statements. 7 Becker Value Equity Fund SCHEDULE OF INVESTMENTS at October 31, 2014 (Continued) Shares Fair Value COMMON STOCKS: 95.6%(Continued) Information Technology: 14.8% Amdocs Ltd. $ Apple, Inc. EMC Corp. Intel Corp. InterActiveCorp Microsoft Corp. TE Connectivity Ltd. Teradata Corp.* Telecommunication Services: 2.0% AT&T, Inc. Utilities: 1.7% Xcel Energy, Inc. TOTAL COMMON STOCKS (Cost $263,452,405) SHORT-TERM INVESTMENTS: 2.8% Invesco Short- Term Investment Trust Treasury Portfolio, 0.01%^ TOTAL SHORT-TERM INVESTMENTS (Cost $9,485,618) TOTAL INVESTMENTS IN SECURITIES: 100.6% (Cost $272,938,023) Liabilities in Excess of Other Assets: (0.6)% ) TOTAL NET ASSETS: 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. ^ Seven-day yield as of October 31, 2014. # Affiliated Security. Quasar Distributors, LLC is the principal underwriter and distributor for the shares of the Fund (“Quasar” or the “Distributor”). The Distributor is affiliated with the Fund’s transfer agent, fund accountant and administrator, U.S. Bancorp Fund Services, LLC.See Note 7 of the Notes to Financial Statements. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 8 (This Page Intentionally Left Blank.) 9 Becker Value Equity Fund STATEMENT OF ASSETS AND LIABILITIES at October 31, 2014 ASSETS Investments in unaffiliated securities, at value (cost $271,557,696) $ Investments in affiliated securities (cost $1,380,327) Total investments (cost $272,938,023) Receivables: Dividends and interest Fund shares sold Prepaid expenses and other assets Total assets LIABILITIES Payables: Fund shares redeemed Payable for investment securities purchased Investment advisory fees, net Custody fees Administration and accounting fees Professional fees Printing and mailing fees Transfer agent fees Chief Compliance Officer fees Registration fees Service fees payable Trustee Fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Undistributed net realized gain on investments Net unrealized appreciation of investments Total net assets $ COMPONENTS OF NET ASSET VALUE RETAIL CLASS Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ INSTITUTIONAL CLASS Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 10 Becker Value Equity Fund STATEMENT OF OPERATIONS For the Year Ended October 31, 2014 INVESTMENT INCOME Income: Dividends from unaffiliated securities (net of foreign withholding tax of $43,844) $ Dividends from affiliated securities Interest Total investment income Expenses: Investment advisory fees Services fees - Retail class Administration and accounting fees Transfer agent fees Registration fees Professional fees Custodian fees Reports to Shareholders Trustees fees Chief Compliance Officer fees Insurance expenses Miscellaneous expenses Total expenses Less: Expenses waived or reimbursed ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation of investments Net realized and unrealized gain Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 11 Becker Value Equity Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended October 31, October 31, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation of investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS Retail Class: From net investment income ) ) From net realized gain ) — Institutional Class: From net investment income ) ) From net realized gain ) — Total dividends and distributions to shareholders ) ) Net increase (decrease) in net assets derived from net change in outstanding shares - Retail Class (a) ) Net increase in net assets derived from net change in outstanding shares - Institutional Class (a) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of year $ $ End of year $ $ Undistributed net investment income at end of period $ $ The accompanying notes are an integral part of these financial statements. 12 Becker Value Equity Fund STATEMENTS OF CHANGES IN NET ASSETS (Continued) (a) Summary of share transactions is as follows: Year Ended Year Ended October 31, 2014 October 31, 2013 Shares Amount Shares Amount Retail Class: Shares Sold $ $ Reinvested dividends Shares redeemed (b) Net increase $ ) $ ) Beginning of year End of year Year Ended Year Ended October 31, 2014 October 31, 2013 Shares Amount Shares Amount Institutional Class: Shares Sold $ $ Reinvested dividends Shares redeemed (b) Net increase $ $ Beginning of year End of year (b) Net of redemption fees of $2,977 and $1,532 for 2014 and $178 and $356 for 2013 for Retail Class and Institutional Class, respectively. The accompanying notes are an integral part of these financial statements. 13 Becker Value Equity Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year Retail Class Year Ended October 31, Net asset value, beginning of year $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment Income(1) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: Distributions from net investment income ) Distributions from net realized gain ) — Total distributions ) Proceeds from redemption fees — Net asset value, end of year $ Total return % SUPPLEMENTAL DATA: Net assets, end of year (000’s omitted) $ Ratios to average net assets: Expenses before fees waived % Expenses after fees waiver % Net investment income (loss) % Portfolio turnover rate % Calculated using average shares outstanding method. Amount less than $0.01. The accompanying notes are an integral part of these financial statements. 14 Becker Value Equity Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year/period Institutional Class Period Ended Year Ended October 31, October 31, Net asset value, beginning of period $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment Income(2) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: Distributions from net investment income ) ) ) — Distributions from net realized gain ) — — — Total distributions ) ) ) — Proceeds from redemption fees — Net asset value, end of period $ Total return % % % %(5) SUPPLEMENTAL DATA: Net assets, end of period (000’s omitted) $ Ratios to average net assets: Expenses before fees waived % % % %(4) Expenses after fees waiver % % % %(4) Net investment income (loss) % % % %(4) Portfolio turnover rate % % % %(5) Class commenced operations on September 2, 2011. Calculated using average shares outstanding method. Amount less than $0.01. Annualized. Not annualized. The accompanying notes are an integral part of these financial statements. 15 Becker Value Equity Fund NOTES TO FINANCIAL STATEMENTS October 31, 2014 NOTE 1 – ORGANIZATION The Becker Value Equity Fund (the “Fund”) is a diversified series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (The “1940 Act”) as an open-end investment management company. The Fund commenced operations on November 3, 2003 with the investment objective to provide long-term capital appreciation. The Fund currently offers Retail and Institutional Class shares, which were first offered to the public on November 3, 2003 and on September 2, 2011, respectively. Both classes of shares hold equal rights as to earnings and assets with Retail Class shares bearing shareholder service expenses. Each class of shares has exclusive voting rights with respect to matters affecting that individual class. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America (U.S. GAAP). A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded. Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”). If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over the-counter market. If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Short-term securities that have maturities of less than 60 days are valued at amortized cost, which, when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees. When a security is “fair valued,” consideration is given to the 16 Becker Value Equity Fund NOTES TO FINANCIAL STATEMENTS October 31, 2014 (Continued) facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees. Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value. Different funds could reasonably arrive at different values for the same security. The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of October 31, 2014, the Fund did not hold fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuations methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s investments as of October 31, 2014. See the Schedule of Investments for industry breakouts. 17 Becker Value Equity Fund NOTES TO FINANCIAL STATEMENTS October 31, 2014 (Continued) Level 1 Level 2 Level 3 Total Common Stocks $ $
